UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7878



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRED POWELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-89-200)


Submitted: May 16, 2006                          Decided: May 19, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fred Powell, appeals the district court’s order denying

his motion to quash his fine.      We have reviewed the record and the

district   court’s     opinion    and     find   no   reversible       error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Powell, CR-89-200-01-G (M.D.N.C. Nov. 10, 2005).

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -